584 So. 2d 1067 (1991)
BCH MECHANICAL, INC., Appellant,
v.
John A. McCOY, etc., Appellee.
No. 90-2599.
District Court of Appeal of Florida, Fifth District.
August 1, 1991.
Rehearing Denied September 10, 1991.
Charles F. Dayhoff, III, Tampa, for appellant.
David L. Gorman, David L. Gorman, P.A., North Palm Beach, for appellee.
PER CURIAM.
BCH Mechanical, Inc. appeals the order entered by the trial court which grants John A. McCoy's motion for summary judgment on BCH's cross-claim against McCoy. Because this court lacks jurisdiction to review this case, we are constrained to dismiss this appeal.
The trial court's order grants McCoy's motion for summary judgment and specifically provides that "the court shall enter a summary final judgment based upon this order upon motion duly made and after a hearing to determine the costs and fees to which McCoy is entitled." This order is clearly an order granting a motion for summary judgment, not a final summary judgment, and, therefore, the order is a non-final, non-appealable order. Nolan's Towing & Recovery v. Marino Trucking, Inc., 581 So. 2d 644 (Fla. 3d DCA 1991). Accordingly, this court lacks jurisdiction to review this case. See Dykstra-Gulick v. Gulick, 579 So. 2d 406 (Fla. 5th DCA 1991); Allen v. Florida Department of Military Affairs, 576 So. 2d 971 (Fla. 5th DCA 1991); Becton v. K & L Contractors, Inc., 573 So. 2d 428 (Fla. 5th DCA 1991); Wetterauer v. Frontenac Flea Market, Inc., 573 So. 2d 138 *1068 (Fla. 5th DCA 1991); McPheeters v. Tolbert, 561 So. 2d 18 (Fla. 5th DCA 1990). But see Dobrick v. Discovery Cruises, 581 So. 2d 645 (Fla. 4th DCA 1991).
DISMISSED.
COBB, W. SHARP and DIAMANTIS, JJ., concur.